Citation Nr: 0109777	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  98-02 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disability, other than post-traumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 RO decision which denied the 
veteran's application to reopen a claim of service connection 
for a psychiatric disability, other than PTSD.

In a January 2001 statement, the veteran withdrew from 
appellate consideration his claims of service connection for 
left olecranon bursitis, left and right foot disabilities, 
and a seizure disorder.  As such, these matters are no longer 
before the Board. 


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

Following the issuance of the last supplemental statement of 
the case (SSOC) with regard to the veteran's application to 
reopen a claim of service connection for a psychiatric 
disability other than PTSD, dated in February 1998, 
additional evidence was added to the record, including 
numerous psychiatric examination reports.  This additional 
evidence bears on the claim to reopen, which is currently in 
appellate status.  There is no legal authority for a veteran 
to waive initial RO consideration of evidence received by the 
RO when the case is properly before it, nor may a SSOC be 
waived in such a situation.  The RO must consider the 
additional evidence, readjudicate the claim, and issue an 
appropriate SSOC if the claim is denied.  38 C.F.R. §§ 19.31, 
19.37(a).
 
In an April 2000 supplemental statement of the case, rather 
than a rating decision, the RO indicated that the veteran's 
claim of service connection for PTSD was denied.  In January 
2001, the veteran filed a timely notice of disagreement.  In 
a March 2001 informal hearing presentation, he again, 
indicated his desire to pursue a claim of service connection 
for PTSD.  As the veteran has not yet been furnished with an 
initial statement of the case, appropriate action must be 
taken.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In a July 1996 letter, a VA physician indicated that the 
veteran was in receipt of Social Security Administration 
(SSA) disability benefits.  The SSA records are not currently 
associated with the claims folder and should also be 
obtained.  Id.  

The Court has held that VA treatment records pertaining to 
the period prior to a Board decision are constructively 
deemed to be before the Board.  Dunn v. West, 11 Vet. App. 
462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  While 
the case is in remand status, all relevant VA medical 
records, which have not yet been associated with the claims 
folder should be obtained.

Further, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO must read the entire remand, 
to include the explanatory paragraphs 
above the numbered instructions.

2.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of all VA and non-VA medical 
providers including but not limited to 
the VA facilities in Massachusetts.  The 
RO should then contact the identified 
sources and obtain copies of the records, 
following the procedures of 38 C.F.R. 
§ 3.159.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The RO should issue the veteran a 
statement of the case with respect to his 
claim of service connection for PTSD, to 
include notification of the need to 
timely file a substantive appeal to 
perfect his appeal on these issues.

5.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

7.  The RO should readjudicate the 
application to reopen a claim of service 
connection for a psychiatric disability 
other than PTSD.  The entire claims file 
must be reviewed prior to any 
adjudicatory action.  If the claim is 
denied, the veteran and his 
representative should be issued a SSOC 
(which addresses all of the additional 
evidence, including all medical evidence 
and statements added to claims folder 
since the last statement of the case), 
and given an opportunity to respond, 
before the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


